Opinion by
Mb. Chief Justice Jones,
The appeals in these two cases will be disposed of in this one opinion since the contentions of the appellants in both cases are the same. Simply stated, the question posed is whether the rule of law that an eleemosynary institution is not liable for the torts of its agents and employees shall now be abrogated by this court’s decision.
In the case in which St. Agnes Hospital is the defendant, the plaintiff administratrix sued to recover damages for allegedly negligent medical and surgical care and service given her decedent, while in the hospital, by two doctors in their capacity as alleged agents of the hospital. In the other casé, the plaintiff sued the Hahnemann Medical College and Hospital of Philadelphia, Inc., jointly with two doctors, for serious and permanent injury allegedly suffered by the plaintiff as the result of negligence and carelessness in the performance of an operation on the plaintiff by one of the doctors, while under the control and supervision of the other, who was a staff physician and - surgeon of the hospital. In each case, the hospital answered claiming charitable immunity and, on motions on the pleadings, a judgment in favor of each hospital was entered. The present appeals are from those judgments.
The rule of charitable immunity has long since been in force in Pennsylvania, see Fire Insurance Patrol v. Boyd, 120 Pa. 624, 15 Atl. 553 (1888). If the doctrine of charitable immunity is, as the appellants contend, no longer suited to the times and should be dispensed with, the proper way to accomplish that end is prospectively by legislation and not retroactively by judicial ukase. Under our democratic form of government, it is the legislature that can competently declare and promulgate public policy and not the courts. It is to be hoped, therefore,' that, with this current decision, *427the appellants’ contention will assume .a state of quiescence so far as further insistent court action is concerned. Perhaps that is too much to hope.for. It is just three .years: since the identical contention was urged upon us and rejected in Knecht v. St. Mary’s Hospital, 392 Pa. 75/140 A. 2d 30.
What we said in this connection in the Knecht case (p. 78) bears repetition, here. “A rule of non-liability, even though judge-made, that has become as firmly fixed in the law of this State as has the charitable immunity from tort liability, should not bé abrogated otherwise than by a statute made to operate prospectively. If the rule were to be abandoned by court decision, it' would lay open to liability' all charities for their torts of the past that were not barred by the statute of limitations at the time of the rendition of the rescinding, decision. The injustice of such an imposition' of liability upon charities that theretofore had a right to rely on the rule of immunity is readily apparent. Whereas, if and when the rule is abrogated prospectively, which the legislature could provide, all charities then made subject to tort liability .for the future could protect themselves by appropriate insurance. Moreover, whether, in this day of traffic hazards from automobile vehicles of charities as well as of all others, the rule as to charitable immunity should be rescinded poses a question of public policy which falls peculiarly within the competence of the legislature.”
What Chief Justice Black said for this court in McDowell v. Oyer, 21 Pa. 417, 423 (1853), concerning stare, decisis, is presently most apposite, viz., “It is sometimes said that this adherence to precedent is slavish; that it fetters the mind of the judge, and compels him to decide without reference to principle. But let it be remembered that stare decisis is. itself a principle of great magnitude and importance. It is absolutely necessary to the. formation and .permanence of *428any system of jurisprudence. Without it we may fairly be said to have no law; for law is a fixed and established rule, not depending in the slightest degree on the caprice of those who may happen to administer it. . . . It is this law which we are bound to execute, and not any ‘higher law/ manufactured for each special occasion out of our own private feelings and opinions. If it be wrong, the government has a department whose duty it is to amend it, and the responsibility is not in any wise thrown upon the judiciary.”
The rule of charitable immunity in this State has been long established and oft applied. Such being the case, the imposition of liability upon charities for the negligence of their agents or employees is properly a matter for the competence of the legislature.
Judgment affirmed in appeal No. 211.
Judgment affirmed in appeal No. 275.
Mr. Justice Eagen dissents.

**** 1 Sm. L. 429, §2, 46. PS §152.